DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 7/14/2022 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The arguments state that the new amendment to the claim of “the first guide includes a first through-hole through which the ultrasonic wave transmitted from the transmitter passes, and the transport path is positioned closer to the receiver than the first through-hole” is not taught by the previously applied references.  The reference of Chujo is applied to the previously applied references to cure the deficiencies.  
Regarding the first limitation of “the first guide includes a first through-hole through which the ultrasonic wave transmitted from the transmitter passes”, the prior reference of Okitsu is still applied.  As seen in figure 3, the opening (12a) closest to the transmitter (11) contains a members (11) and (12) that form a guide that includes a hole through which the ultrasonic wave travels, which is taught in ¶ [31]-[36] and [42]-[46].  However, the primary reference does not disclose the feature of “the transport path is positioned closer to the receiver than the first through-hole”.  This is cured by the reference of Chujo.
	Regarding the second limitation of “and the transport path is positioned closer to the receiver than the first through-hole“, the reference discloses a receiver that contains a wall used to block excess light from entering into the receiver.  This wall of the receiver, which is seen in figure 3, is closer to the transport path than the first hole (39) of the upper guide members.  This occurs in order to prevent excess light from deteriorating the signal received from the transmitter through the sheet, which is taught in ¶ [18] and [52]-[54].  Thus, based on this feature teaching the above limitation, the combination with the features of Okitsu teaches the features of the claims.   
	Therefore, based on the above, the features of the claims are disclosed below.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: transmitter and receiver in claim 1-4 and 6-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okitsu (US Pub 2014/0091516) in view of Chujo (US Pub 2008/0203654).

Re claim 1: Okitsu discloses a transport apparatus comprising: 
a transport path on which a medium is transported (e.g. the invention contains a conveyance path to convey sheets, which is taught in ¶ [25].); 

    PNG
    media_image1.png
    220
    278
    media_image1.png
    Greyscale

[0025] As shown in FIGS. 1 and 2, a multi-feed detection apparatus 10 according to the embodiment is an apparatus which is arranged on a conveyance path configured to convey a sheet-like member (to be simply referred to as a sheet member hereinafter) and detects, by an ultrasonic method, multi-feed in which a plurality of sheet members are conveyed while overlapping each other. 

a transmitter (interpretation: an ultrasonic wave sensor that includes a transmitter that transmits ultrasonic waves to a medium transported by the transport unit and the ultrasonic waves transmitted pass through a first through hole provided in a first guide, which is disclosed in ¶ [37]-[39].  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to transmit an ultrasonic wave (e.g. an ultrasonic transmitter is used to transmit an ultrasonic wave, which is taught in ¶ [26].); and 

[0026] More specifically, as shown in FIG. 1, a conveyance path 11 for conveying a sheet member P while keeping it flat in the horizontal direction is inserted in the sheet conveyance path. The conveyance path 11 is covered with two conveyance guide plates 12 and 13, that is, the upper conveyance guide plate (conveyance path forming member) 12 on the upper surface side and the lower conveyance guide plate (conveyance path forming member) 13 on the lower surface side which face each other via a flat conveyance space 11a. In the multi-feed detection apparatus 10 having this arrangement, an ultrasonic transmitter 20 is disposed as an ultrasonic transmission (origination) unit above the conveyance path 11, and an ultrasonic receiver 30 is disposed as an ultrasonic reception unit below it so that they face each other via the conveyance path 11.

a receiver (interpretation: an ultrasonic wave sensor includes a receiver, the ultrasonic waves transmitted through the medium pass through a second through hole of the second guide and are received by the receiver.  When the ultrasonic waves are received by the receiver, a reception signal corresponding to a sound pressure of the received ultrasonic waves is output from the receiver, and the multi-feed of the medium is detected based on a signal intensity of the reception signal, which is disclosed in ¶ [37]-[39].  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to receive an ultrasonic wave (e.g. an ultrasonic wave is received by the ultrasonic receiver, which is taught in ¶ [26] above.), wherein 
the transport path is provided between the transmitter and the receiver, and the transport path is provided in a long-distance sound field of an ultrasonic wave transmitted by the transmitter (e.g. the transport path is between the transmitter and the receiver and is provided in a sound field of the transmitter in order to transmit an ultrasonic wave toward a sheet, which is taught in ¶ [26] above and figure 1); and 
a first guide provided between the transport path and the transmitter (e.g. conveyance plate (12) is considered as the upper guide between the transport path and the transmitter, which is taught in ¶ [26] and shown in figure 1 above with a cut out of figure 10.), 
wherein the long-distance sound field of the ultrasonic wave corresponds to a field from a position of the first guide (e.g. the first guide (12) is considered as the start of the long-distance sound field that extends to a small distance within the feed path of the sheet of paper (11a).  This area in the part of figure 1 is analogous to the long-distance sound field since it is another field further away from the immediate field around the transmitter and separated by the guide (12).  The area below is described in ¶ [33]-[35], and the decrease in directivity, or pressure, is mentioned in ¶ [36].).


    PNG
    media_image2.png
    190
    638
    media_image2.png
    Greyscale


[0033] An entrance port (through hole) 12a is formed at the crossing position of the upper conveyance guide plate 12 where the upper conveyance guide plate 12 crosses the ultrasonic transmission direction of the transmitter 20. An ultrasonic transmission surface 20a of the transmitter 20 emits an ultrasonic wave U in an obliquely downward transmission direction. The emitted ultrasonic wave U enters the conveyance space 11a in the conveyance path 11 via the entrance port 12a formed in the upper conveyance guide plate 12, and irradiates the sheet member P passing through the conveyance space 11a.

[0034] The transmitter 20 takes an arrangement form in which the transmission direction is suited to transmit the ultrasonic wave U, as represented by an incline .theta.u with respect to the sheet member P. By setting the transmission direction of the transmitter 20 obliquely to the sheet member P, the ultrasonic wave U transmitted by the transmitter 20 is reflected by the surface of the sheet member P, and a reflected wave R travels in a direction different from the direction toward the transmitter 20 and does not return to the transmitter 20. Accordingly, generation of a noise component such as an interference acoustic wave or reverberant acoustic wave can be reduced between, for example, the transmitter 20 and the sheet member P.

[0035] An exit port 13a is formed at the crossing position of the lower conveyance guide plate 13 where the lower conveyance guide plate 13 crosses the ultrasonic reception direction of the receiver 30. Note that the area of the exit port 13a formed at the crossing position of the lower conveyance guide plate 13 is suitably set to be almost equal to or smaller than the area of an ultrasonic reception surface 30a of the receiver 30 and be larger than half the area of the reception surface 30a in order to prevent entrance of dust and the like, as long as the reception performance can be maintained. Hence, mixing of paper dust and the like from the exit port 13a can be suppressed to reduce the influence on reception of an ultrasonic wave.

[0036] The receiver 30 is arranged to be almost parallel (including parallel) to the conveyance path 11 (sheet member P). In the embodiment, an angle .theta.u' is set to be .theta.u'.apprxeq.90.degree.. This is because the sound pressure of an ultrasonic wave U' having passed through the sheet member P becomes sufficiently low and a large interference hardly occurs between the receiver 30 and the sheet member P. The arrangement in which the receiver 30 is arranged to be almost parallel to the conveyance path 11 includes, for example, a state in which the reception surface 30a becomes a surface parallel to or slightly inclined with respect to the conveyance path 11 while facing the conveyance path 11. This arrangement also includes a state in which the reception surface 30a of the receiver 30 substantially faces the transmission surface 20a of the transmitter 20 when viewed from the transmission surface 20a of the transmitter 20. The directivity of the ultrasonic wave U' slightly decreases when the ultrasonic wave U' passes through the sheet member P. Considering this, the angle of the receiver 30 may be changed to be almost parallel to the sheet member P. That is, the transmitter 20 and receiver 30 are arranged to satisfy a relation of .theta.u&lt; .theta.u'.apprxeq.90.degree.. In addition, the receiver 30 is preferably a MEMS (Micro Electro Mechanical System) ultra-compact ultrasonic receiver with low directivity. Even when such an ultra-compact ultrasonic receiver is used and combined with a high-directivity ultrasonic transmitter, the receiver 30 (reception surface 30a) can reliably receive an ultrasonic wave from the transmitter 20 even if the receiver 30 is downsized, because the transmission surface 20a of the transmitter 20 substantially faces the reception surface 30a of the receiver 30.

the first guide includes a first through-hole through which the ultrasonic wave transmitted from the transmitter passes (e.g. the upper portion of the entry point (12a) is considered as the first through-hole in which an ultrasonic wave is transmitted from the transmitter, which is taught in ¶ [33]-[35] above and shown in the figure above.).

However, Okitsu fails to specifically teach the feature of the transport path is positioned closer to the receiver than the first through-hole.
However, this is well known in the art as evidenced by Chujo.  Similar to the primary reference, Chujo discloses sending an ultrasonic transmission (same field of endeavor or reasonably pertinent to the problem).    
Chujo teaches the transport path is positioned closer to the receiver than the first through-hole (e.g. the receiver contains a cylindrical noise shield wall (38a) that is immediately next to the transport path of the sheet of paper and is closer to the transport path than the entrance opening (39).  This is taught in ¶ [52]-[54] and illustrated in figure 3.).

[0052] FIG. 3 shows another paper multi-feed detection apparatus 31. The paper sheet multi-feed detection apparatus 31 includes a main body 32 and a feeding path 33, provided above the main body 32, for feeding a paper sheet P in a horizontal direction two-dimensionally. A top surface of the feeding path 33 is covered with an upper feeding guide plate 34, and a bottom surface of the feeding path 33 is covered with a lower feeding guide plate 35. The upper feeding guide plate 34 and the lower feeding guide plate 35 face each other while having a two-dimensional feeding space 33a therebetween.

[0053] A transmitter 37 of an ultrasonic sensor 36 is provided above the feeding path 33, and a receiver 38 of the ultrasonic sensor 36 is provided below the feeding path 33. The transmitter 37 and the receiver 38 also face each other while having the feeding path 33 therebetween. Transmitting and receiving directions of the ultrasonic sensor 36 are set to be oblique with respect to the feeding path 33, so as to be suitable to transmit and receive an ultrasonic wave U.

[0054] An entrance opening 39 is formed in the upper feeding guide plate 34, more specifically at a position where the upper feeding guide plate 34 crosses the transmission wave advancing in the transmitting direction from the transmitter 37. The ultrasonic wave transmission area from the transmitter 37 to the entrance opening 39 is in an open state without being enclosed. Since the ultrasonic wave transmission area is in an open state, when the ultrasonic wave U incident on the feeding space 33a from the transmitter 37 is reflected by the paper sheet P, the reflected wave R which would otherwise act as a noise component is discharged outside through the open area. Therefore, the multiple reflections in the transmission area can be avoided. An exit opening 40 is formed in the lower feeding guide plate 35, more specifically at apposition where the lower feeding guide plate 35 crosses the receiving wave advancing in the receiving direction toward the receiver 38. The ultrasonic wave receiving area from the exit opening 40 to the receiver 38 is enclosed by a cylindrical noise shielding wall 38a. This structure prevents external disturbing noise R1 or the reflected wave R from reaching the receiver 38. This makes it difficult for noise to enter the receiver 38, and the ultrasonic wave U is received by the receiver 18 stably.

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    658
    764
    media_image3.png
    Greyscale


Therefore, in view of Chujo, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the transport path is positioned closer to the receiver than the first through-hole, incorporated in the device of Okitsu, in order to prevents external disturbing noise or a reflected wave from reaching the receiver, which would improve detection precision and detection capability (as stated in Chujo ¶ [18] and [54]).  

Re claim 2: The teachings of Okitsu in view of Chujo are applied to independent claim 1 disclosed above. 
Okitsu teaches the transport apparatus according to claim 1, further comprising: 


    PNG
    media_image1.png
    220
    278
    media_image1.png
    Greyscale

    PNG
    media_image4.png
    127
    418
    media_image4.png
    Greyscale

a second guide provided between the transport path and the receiver (e.g. the conveyance plate (13) is considered as the lower guide between the receiver and the transport path, which is taught in ¶ [26] and shown in figure 1 above with a cut out of figure 10.), wherein 
the first guide includes a first through-hole through which an ultrasonic wave transmitted from the transmitter passes (e.g. the conveyance plate (13) has an opening that allows for the ultrasonic wave to be transmitted toward a receiver, which is shown in figure 1 above and described in ¶ [33].), and

[0033] An entrance port (through hole) 12a is formed at the crossing position of the upper conveyance guide plate 12 where the upper conveyance guide plate 12 crosses the ultrasonic transmission direction of the transmitter 20. An ultrasonic transmission surface 20a of the transmitter 20 emits an ultrasonic wave U in an obliquely downward transmission direction. The emitted ultrasonic wave U enters the conveyance space 11a in the conveyance path 11 via the entrance port 12a formed in the upper conveyance guide plate 12, and irradiates the sheet member P passing through the conveyance space 11a.
 
the second guide includes a second through-hole through which an ultrasonic wave transmitted from the medium passes (e.g. the lower conveyance guide plate (13) contains another hole that receives the transmitted ultrasonic wave, which is disclosed in ¶ [35].).

[0035] An exit port 13a is formed at the crossing position of the lower conveyance guide plate 13 where the lower conveyance guide plate 13 crosses the ultrasonic reception direction of the receiver 30. Note that the area of the exit port 13a formed at the crossing position of the lower conveyance guide plate 13 is suitably set to be almost equal to or smaller than the area of an ultrasonic reception surface 30a of the receiver 30 and be larger than half the area of the reception surface 30a in order to prevent entrance of dust and the like, as long as the reception performance can be maintained. Hence, mixing of paper dust and the like from the exit port 13a can be suppressed to reduce the influence on reception of an ultrasonic wave.

[0036] The receiver 30 is arranged to be almost parallel (including parallel) to the conveyance path 11 (sheet member P). In the embodiment, an angle .theta.u' is set to be .theta.u'.apprxeq.90.degree.. This is because the sound pressure of an ultrasonic wave U' having passed through the sheet member P becomes sufficiently low and a large interference hardly occurs between the receiver 30 and the sheet member P. The arrangement in which the receiver 30 is arranged to be almost parallel to the conveyance path 11 includes, for example, a state in which the reception surface 30a becomes a surface parallel to or slightly inclined with respect to the conveyance path 11 while facing the conveyance path 11. This arrangement also includes a state in which the reception surface 30a of the receiver 30 substantially faces the transmission surface 20a of the transmitter 20 when viewed from the transmission surface 20a of the transmitter 20. The directivity of the ultrasonic wave U' slightly decreases when the ultrasonic wave U' passes through the sheet member P. Considering this, the angle of the receiver 30 may be changed to be almost parallel to the sheet member P. That is, the transmitter 20 and receiver 30 are arranged to satisfy a relation of .theta.u<.theta.u'.apprxeq.90.degree.. In addition, the receiver 30 is preferably a MEMS (Micro Electro Mechanical System) ultra-compact ultrasonic receiver with low directivity. Even when such an ultra-compact ultrasonic receiver is used and combined with a high-directivity ultrasonic transmitter, the receiver 30 (reception surface 30a) can reliably receive an ultrasonic wave from the transmitter 20 even if the receiver 30 is downsized, because the transmission surface 20a of the transmitter 20 substantially faces the reception surface 30a of the receiver 30.
  

Re claim 6: The teachings of Okitsu in view of Chujo are applied to independent claim 1 disclosed above.
Okitsu discloses an image scanner comprising: 
the transport apparatus according to claim 1; and 
circuitry configured to read an image formed on the medium transported by the transport apparatus (e.g. the invention discloses a scanning unit used to scan a sheet, which is taught in ¶ [70] and [80].).  

[0070] Reference numeral 905 denotes an image reading unit (reverse surface image reading unit) which reads the reverse surface of a sheet-like member. Reference numeral 906 denotes an image reading unit (obverse surface image reading unit) which reads the obverse surface of a sheet-like member. The image reading units 905 and 906 configure a double-sided image reading unit. Each of the reverse surface image reading unit 905 and obverse surface image reading unit 906 incorporates a light source (not shown) for irradiating a sheet-like member, and an image reading sensor (not shown) for reading image information of a sheet-like member. The double-sided image reading unit reads the image of a sheet-like member at a reading position A in FIG. 11. Reference numeral 907 denotes a first platen roller which presses a conveyed sheet-like member to bring it into tight contact with the reverse surface image reading unit 905 at the reading position A. Reference numeral 908 denotes a second platen roller which presses a conveyed sheet-like member to bring it into tight contact with the obverse surface image reading unit 906 at the reading position A.

[0080] Although the structure of the sheet-like member conveyance apparatus including the multi-feed detection apparatus according to the present invention has been exemplified, the multi-feed detection apparatus according to the present invention is applicable to another form as long as the apparatus conveys a sheet-like member. For example, the multi-feed detection apparatus according to the present invention can be similarly arranged in a scanner, printer, copying machine, facsimile machine, printing machine, ATM (Automated Teller Machine), and the like.


Re claim 7: The teachings of Okitsu in view of Chujo are applied to dependent claim 2 disclosed above.
Okitsu teaches an image scanner comprising: the transport apparatus according to claim 2; and circuitry configured to read an image formed on the medium transported by the transport apparatus (e.g. the invention discloses a scanning unit used to scan a sheet, which is taught in ¶ [70] and [80] above.).  


Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okitsu, as modified by the features of Chujo, as applied to claim 2 above, and further in view of Common Knowledge (Ultrasonic Transducers).

Re claim 3: The teachings of Okitsu in view of Chujo are applied to dependent claim 2 disclosed above.
However, Okitsu fails to specifically teach the features of the transport apparatus according to claim 2, wherein a distance between the first through-hole and the transmitter is a short-distance sound field limit distance of an ultrasonic wave transmitted from the transmitter.  
However, this is well known in the art as evidenced by Common Knowledge (Ultrasonic Transducers).  Similar to the primary reference, Ultrasonic transducers teaches the use of ultrasonic waves to determine different characteristics of measured material (same field of endeavor or reasonably pertinent to the problem).    
Common Knowledge teaches wherein a distance between the first through-hole and the transmitter is a short-distance sound field limit distance of the ultrasonic wave transmitted from the transmitter (e.g. in the field of ultrasonic transducers, there is a near field where the sound pressure is the highest and a far field where the sound pressure decreases to the lowest sound pressure.  With different materials, the decrease can be more dramatic than other materials based on how much the material absorbs the sound and is reflected.  Okitsu teaches in ¶ [36] above that the U’ signal sound pressure is sufficiently low after having passed through the medium.  This can be interpreted as the sound pressure maximum is immediately before the sheet of paper, which is where the hole of the upper conveyance plate is located.  Thus, this teaches the near field being between the location of the transducer and the area of the opening of the upper conveyance plate (12).  With the ultrasonic wave being measured in the far field area, the measurement can be more accurate since the far field area has less acoustic variations.).
Therefore, in view of Common Knowledge of Ultrasonic transducers, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein a distance between the first through-hole and the transmitter is a short-distance sound field limit distance of the ultrasonic wave transmitted from the transmitter, incorporated in the device of Okitsu, as modified by the features of Chujo, in order to have a near field closer to the ultrasonic wave transmitter to ensure measurement of the wave is outside this region for a more accurate detection of the wave without acoustic variations.  

Re claim 8: The teachings of Okitsu in view of Chujo and Common Knowledge (Ultrasonic Transducers) are applied to dependent claim 3 disclosed above.
Okitsu teaches an image scanner comprising: the transport apparatus according to claim 3; and circuitry configured to read an image formed on the medium transported by the transport apparatus (e.g. the invention discloses a scanning unit used to scan a sheet, which is taught in ¶ [70] and [80] above.).  


Claims 4, 5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okitsu, as modified by Chujo and Common Knowledge (Ultrasonic Transducers), as applied to claim 3 above, and further in view of Fukusaka (US Pub 2013/0216291).

Re claim 4: The teachings of Okitsu in view of Chujo and Common Knowledge (Ultrasonic Transducers) are applied to dependent claim 3 disclosed above. 
Okitsu discloses the transport apparatus according to claim 3, wherein R0 < R1, and R0 < TN, wherein T0 is a projection area obtained by projecting a transmission surface that transmits the ultrasonic wave of the transmitter on the first guide along a sound axis (e.g. this is considered as the area 12a below), 
R0 is a projection area obtained by projecting a reception surface that receives the ultrasonic wave of the receiver on the second guide along the sound axis (e.g. this is considered as the area 30’ below.), 
R1 is an opening area of the second through-hole (e.g. this is considered as the area where the arrow 13a is within the image below.), and 
TN is a cross-sectional area of a beam cross-section parallel to the transport path at the short-distance sound field limit distance of the ultrasonic wave transmitted from the transmitter (e.g. the area designated by 30’ is considered equivalent to the R0 element.  30’ is smaller than the gap containing the arrow 13a.  In addition, 30’ is also smaller than the area of 12a.  An area just smaller than the 12a is considered equivalent to TN.  These elements are described in ¶ [46].).  


    PNG
    media_image5.png
    233
    265
    media_image5.png
    Greyscale


[0046] As described above, in the multi-feed detection apparatus 10 according to the embodiment, the ultrasonic receiver 30 is arranged to be almost parallel to the conveyance path 11 through which the sheet member P is conveyed. Compared to a conventional arrangement, the size in the direction of height can be reduced, greatly downsizing the apparatus. Especially when the structure of the ultrasonic receiver is downsized by the MEMS technique, as shown in FIG. 4, a MEMS receiver 30' and substrate 31' can be arranged without taking up space in the vertical direction in FIG. 4 by bringing them close to the conveyance path 11 to be almost parallel. This is further effective in downsizing of the apparatus. FIG. 4 exemplifies a structure in which the outer shape of the receiver 30' serving as an ultrasonic reception unit is set to be smaller than that of the transmitter 20' serving as an ultrasonic transmission unit. In the structure of FIG. 4, the outer shape of the receiver 30' is set to be small, so the opening area of the exit port 13a can be decreased. Mixing of paper dust and the like can be effectively suppressed, and the influence on ultrasonic detection can be effectively reduced. 

	However, Okitsu fails to specifically teach the features of wherein T0 ≥ TN.
	However, this is well known in the art as evidenced by Fukusaka.  Similar to the primary reference, Fukusaka discloses using an ultrasonic wave to detect a sheet (same field of endeavor or reasonably pertinent to the problem).    
	Fukusaka discloses wherein T0 ≥ TN (e.g. the head of the transmitter or transducer is larger than the hole 319d that the ultrasonic wave is transmitted through.  The area TN is slightly smaller than the inner hole of 319d.  Thus, the feature of the claim is taught.).

    PNG
    media_image6.png
    310
    281
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    273
    484
    media_image7.png
    Greyscale

[0073] Continuously, referring to FIG. 6, a specific arrangement of the transmission side ultrasonic wave sensor 6 and the reception side ultrasonic wave sensor 7 as detecting portions will be described. 

[0074] As illustrated in FIG. 6, in the merged conveying portion 319, an upper conveying guide 319a and a lower conveying guide 319b are disposed with a predetermined interval therebetween so as to be parallel to each other. An opening 319c is formed in the upper conveying guide 319a and an opening 319d is formed in the lower conveying guide 319b. These openings 319c and 319d are formed so as to correspond to arrangement angles of the ultrasonic wave sensors 6 and 7 which will be described below. 

[0075] The transmission side ultrasonic wave sensor 6 that transmits an ultrasonic wave is disposed at a lower side and the reception side ultrasonic wave sensor 7 that receives the ultrasonic wave transmitted from the transmission side ultrasonic wave sensor 6 is disposed at an upper side so as to be separated with a distance d (a predetermined distance) therebetween and obliquely opposite to each other while the merged conveying portion 319 is interposed therebetween. The pair of ultrasonic wave sensors 6 and 7 as the detecting portion is disposed so as to be opposite to each other and oblique in a sheet feeding direction while the sheet to be fed is interposed therebetween and the sensors 6 and 7 are separated with a predetermined distance. The obliquely opposing arrangement allows the transmittance axis between the ultrasonic wave sensor 6 and the ultrasonic wave sensor 7 to form an angle .theta. with a sheet S which passes through the merged conveying portion 319 in a direction of an arrow Q in order to avoid the influence of the multiple reflection of the ultrasonic wave transmitted from the transmission side ultrasonic wave sensor 6. 

Therefore, in view of Fukusaka, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein T0 ≥ TN, incorporated in the device of Okitsu, as modified by Chujo and Common Knowledge of Ultrasonic transducers, in order to prevent inaccurate recognition of normal feeding when double feeding occurs, which improves the operability of the sheet feeding process (as stated in Fukusaka ¶ [13]).  

Re claim 5: The teachings of Okitsu in view of Chujo and Common Knowledge (Ultrasonic Transducers) and Fukusaka are applied to dependent claim 4 disclosed above.
However, Okitsu fails to specifically teach the features of the transport apparatus according to claim 4, wherein T0 ≥ T1, wherein T1 is an opening area of the first through-hole.  
However, this is well known in the art as evidenced by Fukusaka.  Similar to the primary reference, Fukusaka discloses using an ultrasonic wave to detect a sheet (same field of endeavor or reasonably pertinent to the problem).    
	Fukusaka discloses wherein T0 ≥ T1, wherein T1 is an opening area of the first through-hole (e.g. the head of the transmitter or transducer is larger than the hole 319d that the ultrasonic wave is transmitted through.).
Therefore, in view of Fukusaka, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein T0 ≥ T1, wherein T1 is an opening area of the first through-hole, incorporated in the device of Okitsu, as modified by Chujo and Common Knowledge of Ultrasonic transducers, in order to prevent inaccurate recognition of normal feeding when double feeding occurs, which improves the operability of the sheet feeding process (as stated in Fukusaka ¶ [13]).  

Re claim 9: The teachings of Okitsu in view of Chujo, Common Knowledge (Ultrasonic Transducers) and Fukusaka are applied to dependent claim 4 disclosed above.
Okitsu teaches an image scanner comprising: the transport apparatus according to claim 4; and circuitry configured to read an image formed on the medium transported by the transport apparatus (e.g. the invention discloses a scanning unit used to scan a sheet, which is taught in ¶ [70] and [80] above.).  

Re claim 10: The teachings of Okitsu in view of Chujo, Common Knowledge (Ultrasonic Transducers) and Fukusaka are applied to dependent claim 5 disclosed above.
Okitsu teaches an image scanner comprising: the transport apparatus according to claim 5; and circuitry configured to read an image formed on the medium transported by the transport apparatus (e.g. the invention discloses a scanning unit used to scan a sheet, which is taught in ¶ [70] and [80] above.).  

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okitsu, as modified by the features of Chujo, as applied to claim 1 above, and further in view of Miyahara (US Pub 2016/0159605).

Re claim 11: The teachings of Okitsu in view of Chujo are applied to independent claim 1 disclosed above.
Okitsu discloses a printer comprising: 
the transport apparatus according to claim 1 (e.g. the invention discloses having the sheet-like member conveyance apparatus that is utilized within a printer, which is taught in ¶ [80].).  

[0080] Although the structure of the sheet-like member conveyance apparatus including the multi-feed detection apparatus according to the present invention has been exemplified, the multi-feed detection apparatus according to the present invention is applicable to another form as long as the apparatus conveys a sheet-like member. For example, the multi-feed detection apparatus according to the present invention can be similarly arranged in a scanner, printer, copying machine, facsimile machine, printing machine, ATM (Automated Teller Machine), and the like.

However, Okitsu fails to specifically teach the features of circuitry configured to form an image on the medium transported by the transport apparatus.
However, this is well known in the art as evidenced by Miyahara.  Similar to the primary reference, Miyahara discloses detecting a sheet using an ultrasonic wave (same field of endeavor or reasonably pertinent to the problem).    
Miyahara teaches circuitry configured to form an image on the medium transported by the transport apparatus (e.g. the MFP is used to detect a sheet using an ultrasonic wave being detected, which is taught in ¶ [54].  The MFP can also print using an inkjet method, which is taught in ¶ [41].).

[0041] Each of a sheet feeding unit 232 and a sheet feeding unit 233 stores sheets. While the printing system 101 includes the two sheet feeding units in FIG. 2, the number of sheet feeding units is not limited to two. The printing unit 120 prints an image on a first surface of the sheet fed from the sheet feeding unit. The printing unit 120 may use an inkjet method for spraying an ink onto the sheet and printing an image on the sheet or may use an electrophotographic method for fixing toner onto the sheet and printing an image on the sheet. 

[0042] In one-sided printing, a sheet having an image printed thereon is guided into a conveyance roller 226 and is conveyed to the sheet processing apparatus 103. On the other hand, in two-sided printing, a sheet having an image printed on its first surface is reversed by a reversing path (not illustrated), and is conveyed to the printing unit 120 again. The printing unit 120 prints an image on a second surface of the sheet. The sheet, on which the image is printed in the two-sided printing, is guided into the conveyance roller 226 and is conveyed to the sheet processing apparatus 103, like in the one-sided printing. 

[0054] A manual binding function to be executed by the sheet processing apparatus 103 alone will be describe below. The user can manually insert the sheet bundle to be subjected to binding processing into the intermediate tray 208, from a discharge port 225. A sheet detection sensor 209 detects whether the sheet remains inserted. The sheet detection sensor 209 includes a transmission unit 209a and a reception unit 209b. The reception unit 209b receives light transmitted from the transmission unit 209a. The sheet detection sensor 209 detects the presence or absence of a document based on the intensity of the received light. While a light sensor for detecting the presence or absence of the sheet is assumed as the sheet detection sensor in the present exemplary embodiment, the present invention is not limited to this. For example, a sensor capable of receiving an ultrasonic wave transmitted from the transmission unit 209a in the reception unit and detecting the rough number of documents based on the intensity of received data may be used. When the user operates the operation unit 126 while the sensor 209 has detected the sheets, binding processing can be performed for the sheet bundle manually inserted by the user.


Therefore, in view of Miyahara, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of circuitry configured to form an image on the medium transported by the transport apparatus, incorporated in the device of Okitsu, as modified by Chujo, in order to detect sheets with a formed image for providing a binding function, which aids in determining the appropriate binding to a sheet (as stated in Miyahara ¶ [123]).  

Re claim 12: The teachings of Okitsu in view of Chujo are applied to dependent claim 2 disclosed above.
Okitsu teaches a printer comprising: the transport apparatus according to claim 2 (e.g. the invention discloses having the sheet-like member conveyance apparatus that is utilized within a printer, which is taught in ¶ [80] above.). 
However, Okitsu fails to specifically teach the features of circuitry configured to form an image on the medium transported by the transport apparatus.  
However, this is well known in the art as evidenced by Miyahara.  Similar to the primary reference, Miyahara discloses detecting a sheet using an ultrasonic wave (same field of endeavor or reasonably pertinent to the problem).    
Miyahara teaches circuitry configured to form an image on the medium transported by the transport apparatus (e.g. the MFP is used to detect a sheet using an ultrasonic wave being detected, which is taught in ¶ [54] above.  The MFP can also print using an inkjet method, which is taught in ¶ [41] above.).

Therefore, in view of Miyahara, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of circuitry configured to form an image on the medium transported by the transport apparatus, incorporated in the device of Okitsu, as modified by Chujo, in order to detect sheets with a formed image for providing a binding function, which aids in determining the appropriate binding to a sheet (as stated in Miyahara ¶ [123]).  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okitsu, as modified by Chujo and Common Knowledge (Ultrasonic Transducers), as applied to claim 3 above, and further in view of Miyahara.

Re claim 13: The teachings of Okitsu in view of Chujo and Common Knowledge (Ultrasonic Transducers) are applied to dependent claim 3 disclosed above.
Okitsu discloses a printer comprising: the transport apparatus according to claim 3 (e.g. the invention discloses having the sheet-like member conveyance apparatus that is utilized within a printer, which is taught in ¶ [80] above.). 
However, Okitsu fails to specifically teach the features of circuitry configured to form an image on the medium transported by the transport apparatus.  
However, this is well known in the art as evidenced by Miyahara.  Similar to the primary reference, Miyahara discloses detecting a sheet using an ultrasonic wave (same field of endeavor or reasonably pertinent to the problem).    
Miyahara teaches circuitry configured to form an image on the medium transported by the transport apparatus (e.g. the MFP is used to detect a sheet using an ultrasonic wave being detected, which is taught in ¶ [54] above.  The MFP can also print using an inkjet method, which is taught in ¶ [41] above.).

Therefore, in view of Miyahara, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of circuitry configured to form an image on the medium transported by the transport apparatus, incorporated in the device of Okitsu, in order to detect sheets with a formed image for providing a binding function, which aids in determining the appropriate binding to a sheet (as stated in Miyahara ¶ [123]).  


Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okitsu, as modified by Chujo, Common Knowledge (Ultrasonic Transducers) and Fukusaka, as applied to claims 4 and 5 above, and further in view of Miyahara.

Re claim 14: The teachings of Okitsu in view of Chujo, Common Knowledge (Ultrasonic Transducers) and Fukusaka are applied to dependent claim 4 disclosed above.
Okitsu discloses a printer comprising: the transport apparatus according to claim 4 (e.g. the invention discloses having the sheet-like member conveyance apparatus that is utilized within a printer, which is taught in ¶ [80] above.). 

	However, Okitsu fails to specifically teach the features of circuitry configured to form an image on the medium transported by the transport apparatus.  
However, this is well known in the art as evidenced by Miyahara.  Similar to the primary reference, Miyahara discloses detecting a sheet using an ultrasonic wave (same field of endeavor or reasonably pertinent to the problem).    
Miyahara teaches circuitry configured to form an image on the medium transported by the transport apparatus (e.g. the MFP is used to detect a sheet using an ultrasonic wave being detected, which is taught in ¶ [54] above.  The MFP can also print using an inkjet method, which is taught in ¶ [41] above.).

Therefore, in view of Miyahara, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of circuitry configured to form an image on the medium transported by the transport apparatus, incorporated in the device of Okitsu, as modified by Chujo, in order to detect sheets with a formed image for providing a binding function, which aids in determining the appropriate binding to a sheet (as stated in Miyahara ¶ [123]).  

Re claim 15: The teachings of Okitsu in view of Chujo, Common Knowledge (Ultrasonic Transducers) and Fukusaka are applied to dependent claim 5 disclosed above.
Okitsu discloses a printer comprising: the transport apparatus according to claim 5 (e.g. the invention discloses having the sheet-like member conveyance apparatus that is utilized within a printer, which is taught in ¶ [80] above.).
However, Okitsu fails to specifically teach the features of circuitry configured to form an image on the medium transported by the transport apparatus.  
However, this is well known in the art as evidenced by Miyahara.  Similar to the primary reference, Miyahara discloses detecting a sheet using an ultrasonic wave (same field of endeavor or reasonably pertinent to the problem).    
Miyahara teaches circuitry configured to form an image on the medium transported by the transport apparatus (e.g. the MFP is used to detect a sheet using an ultrasonic wave being detected, which is taught in ¶ [54] above.  The MFP can also print using an inkjet method, which is taught in ¶ [41] above.).

Therefore, in view of Miyahara, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of circuitry configured to form an image on the medium transported by the transport apparatus, incorporated in the device of Okitsu, as modified by Chujo, in order to detect sheets with a formed image for providing a binding function, which aids in determining the appropriate binding to a sheet (as stated in Miyahara ¶ [123]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arai teaches detecting multi feed within an MFP.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672